

	

		II

		109th CONGRESS

		2d Session

		S. 2569

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 6, 2006

			Mr. Hatch introduced the following

			 bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To authorize Western States to make

		  selections of public land within their borders in lieu of receiving five per

		  centum of the proceeds of the sale of public land lying within said States as

		  provided by their respective Enabling Acts.

	

	

		1.Short titleThis Act may be cited as the

			 Action Plan for Public Lands and

			 Education Act of 2005.

		2.FindingsThe Congress finds as follows:

			(1)Western States,

			 as a group, are falling behind in education funding as measured by growth of

			 real per pupil expenditures from 1979 to 1998.

			(2)Eleven of the 12

			 States with the lowest real growth in per pupil expenditures are Western

			 States.

			(3)The growth rate

			 of real per pupil expenditures in the 13 Western States is less than half such

			 rate in the 37 other States (28 percent versus 57 percent).

			(4)On effect of less

			 funding for public education in the West is higher pupil-per-teacher

			 ratios.

			(5)Ten of the twelve

			 States with the largest pupil-per-teacher ratios are Western States.

			(6)On average, the

			 13 Western States have 3 more students per classroom than the 37 other

			 States.

			(7)Over the next 10

			 years, the rate of enrollment growth is projected to be much higher in Western

			 States than in other States.

			(8)On average, the

			 rate of enrollment growth of Western States is projected to increase

			 dramatically, while the rate of enrollment growth of other States is projected

			 to actually decrease.

			(9)The State and

			 local taxes of Western States as a percentage of personal income are as high as

			 or higher than other States.

			(10)Despite the fact

			 that Western States tax at a comparable rate and allocate as much of their

			 budgets to public education as other States, Western States have lower real

			 growth in per pupil expenditures and have higher pupil-per-teacher

			 ratios.

			(11)The Federal

			 Government is the source and potential solver of the problem because of the

			 enormous amount of land the Federal Government owns in Western States.

			(12)All States east

			 of an imaginery vertical line from Montana to New Mexico have, on average, 4.1

			 percent of their land federally owned, while the Western States on average have

			 51.9 percent of their land federally owned.

			(13)The Acts

			 enabling the people of territories of the American West to form their

			 constitutions and State governments and providing for the admission of such

			 States into the Union on equal footing with the original States, included a

			 common provision of which the following example is typical That five per

			 centum of the proceeds of the sales of public land lying within said States,

			 which shall be sold by the United States subsequent to the admission of said

			 State into the Union, after deducting all the expenses incident to the same,

			 shall be paid to the said State, to be used as a permanent fund, the interest

			 of which only shall be expended for the support of the common schools within

			 said State..

			(14)The plain

			 language of these enabling acts proclaims that the public land shall be

			 sold by the United States subsequent to the admission of the States

			 into the Union.

			(15)The United

			 States honored the foregoing language by selling public land within the Western

			 States until the passage of the Federal Land Policy and Management Act of 1976,

			 wherein Congress declared that the policy of the United States was to retain

			 public land in Federal ownership and management.

			(16)The United

			 States has broken its solemn compact with the Western States and breached its

			 fiduciary duty to the school children who are designated beneficiaries of the

			 sale of public land under the terms of the respective enabling Acts of the

			 Western States.

			(17)The current

			 shortfall in funding public education in the Western States requires immediate

			 Congressional action to remedy the above-described discriminatory Federal land

			 policy and prevent the further disadvantaging of the school children of the

			 Western States.

			(18)The most

			 efficient and cost effective remedy now available to the United States is to

			 grant to the Western States 5 percent of the remaining federal land located

			 within each State, authorizing each State to select such land from the

			 unappropriated public land of the United States within the boundaries of said

			 State as will satisfy the grant.

			3.Quantity Grants

			 to Western States for Education Improvement

			(a)Quantity Land

			 GrantsInstead of receiving, for the support of the common

			 schools, 5 percent of the proceeds of the sales of federally owned land lying

			 within the Western States which have not been sold by the United States as of

			 July 1, 2005, grants of land are hereby made to the Western States. The amount

			 of land granted to each State shall be equal to 5 percent of the number of

			 acres of federally owned land within the State as of July 1, 2005.

			(b)Selection

			 Process

				(1)In

			 generalEach Western State shall select from the unappropriated

			 public lands within the borders of the State in such manner as the legislature

			 of the State may provide, land equal in acreage to five percent of the

			 federally owned land in the State as of July 1, 2005.

				(2)Calculation of

			 acreage and notification of stateThe Secretary shall calculate

			 the exact acreage of federally owned land in each Western State as of July 1,

			 2005, and designate the unappropriated public land, as defined herein, eligible

			 for selection by the State. The Secretary shall communicate to each of the

			 Western States the respective acreage calculation and designation of land

			 eligible for selection not later than 1 year after the date of the enactment of

			 this Act.

				(c)Application of

			 Certain LawSelection and transfer of land under this Act shall

			 not be considered a major Federal action for the purposes of section 102(2)(C)

			 of the National Environmental Policy Act of 1969.

			(d)Mineral and Oil

			 and Gas Rights

				(1)In

			 generalAll mineral, oil, and gas rights to the land selected by

			 the Western States under this Act shall become the property of the relevant

			 Western State unless the Federal lessee of the selected land is making royalty

			 payments to the United States from production of minerals, oil, or gas,

			 whereupon the particular leasehold interest shall remain in the ownership of

			 the United States until the leasehold interest terminates. After that

			 termination, the mineral, oil, and gas rights shall become the property of the

			 relevant Western State.

				(2)Selection of

			 surface rightsWestern States may select only the surface of

			 eligible land if the land is located on subsurface mineral, oil, or gas

			 deposits that are generating royalty payments to the United States. The entire

			 mineral, oil, and gas estate shall become the property of the Western State

			 upon termination of the Federal lease.

				(e)Permanent

			 School FundAll land selected by each of the Western States shall

			 be held in trust by a State educational agency empowered to sell or lease such

			 land, the proceeds of which shall be used as a permanent fund, the interest of

			 which shall be expended only for the support of public education.

			(f)DefinitionsIn

			 this Act:

				(1)The term

			 Western States means Alaska, Arizona, California, Colorado,

			 Hawaii, Idaho, Montana, New Mexico, Nevada, Oregon, Utah, Washington, and

			 Wyoming.

				(2)The term

			 Secretary means the Secretary of the Interior or the Secretary

			 of Agriculture, as appropriate.

				(3)The term

			 State educational agency means the agency of the State primarily

			 responsible for the supervision of education.

				(4)The term

			 federally owned land means all land held in the name of the

			 United States or any agency thereof, including land held in trust, United

			 States military reservations, Indian reservations, and any other land used for

			 Federal purposes.

				(5)The term

			 unappropriated public lands means any and all land under the

			 management and control of the Bureau of Land Management or United States Forest

			 Service, excluding land that is—

					(A)held in

			 trust;

					(B)located within a

			 United States military reservation;

					(C)a unit of the

			 National Park System;

					(D)a Wildlife

			 Refuge;

					(E)a Wilderness Area

			 designated by Congress; or

					(F)a National

			 Historic Site.

					

